[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                           FILED
                                                              U.S. COURT OF APPEALS
                   ------------------------------------------- ELEVENTH CIRCUIT
                                                                    MAR 22, 2007
                                No. 06-13329
                                                                 THOMAS K. KAHN
                          Non-Argument Calendar
                                                                      CLERK
                   --------------------------------------------

                 D.C. Docket No. 92-00023-CR-WDO-5

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                     versus

CHRISTOPHER JACKSON,

                                                    Defendant-Appellant.

                      -----------------------------------
               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ------------------------------------

                              (March 22, 2007)

Before EDMONDSON, Chief Judge, BLACK and MARCUS, Circuit Judges.

PER CURIAM:
         Defendant-Appellant Christopher Jackson appeals his 60-month sentence

imposed after the district court revoked his supervised release.1 No reversible

error has been shown; we affirm.

         Jackson argues that his 60-month sentence, which exceeded his advisory

sentencing range of three to nine months’ imprisonment, was unreasonable

because the district court failed to consider sufficiently the factors set out at 18

U.S.C. § 3553(a). Jackson also asserts that the district court should have

considered that, although Jackson did violate the terms of his supervised release,

he did not commit new substantive offenses. In addition, Jackson notes that his

underlying violation for possession with intent to distribute cocaine base was his

first offense; and he argues that alternative sanctions could have provided

adequate punishment in this case.

     1
      In July 2003, Jackson’s probation officer alleged that Jackson violated the terms of his
supervised release by (1) failing to report to the probation office as directed, (2) failing to submit a
monthly report, (3) failing to follow the probation officer’s instructions, including reporting to the
Georgia Department of Labor and making job contacts, (4) failing to work regularly at a lawful
occupation, (5) failing to notify the probation officer of a change in residence, (6) using a controlled
substance because Jackson’s urine specimen tested positive for marijuana use, and (7) failing to
participate in an approved substance abuse treatment program. At a September 2003 revocation
hearing, where Jackson admitted to violating the terms of his supervised release, the district court
continued Jackson’s case for six months and explained to Jackson that he had to participate in drug
testing and follow the instructions of his probation officer. In March 2004, Jackson’s probation
officer alleged that Jackson continued failing to (1) report to the probation office, (2) submit a
monthly report, (3) follow the probation officer’s instructions, including providing the probation
office with weekly job contact sheets, and (4) work regularly at a lawful occupation. At his second
revocation hearing, Jackson admitted to violating his supervised release conditions as alleged by the
probation officer; and the district court sentenced Jackson to 60 months’ imprisonment.

                                                   2
       Jackson was sentenced for violating the terms of his supervised release after

the Supreme Court issued its decision in United States v. Booker, 125 S.Ct. 738

(2005); so we review his sentence for reasonableness in the light of the factors set

out in 18 U.S.C. § 3553(a).2 United States v. Sweeting, 437 F.3d 1105, 1106-07

(11th Cir. 2006). Under section 3553(a), a district court should consider, among

other things, the nature and circumstances of the offense, the history and

characteristics of the defendant, the need for adequate deterrence and protection of

the public, policy statements of the Sentencing Commission, provision for the

medical and educational needs of the defendant, and the need to avoid

unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7).

       We conclude that Jackson’s sentence was reasonable. His sentence was not

above the statutory maximum of 60 months’ imprisonment. See 18 U.S.C. §


   2
     The parties do not dispute that the statutory maximum sentence in this case was 60 months’
imprisonment, see 18 U.S.C. § 3583(e)(3), or that the advisory sentencing range -- provided by the
policy statements from Chapter 7 of the Sentencing Guidelines -- was three to nine months’
imprisonment. See U.S.S.G. § 7B1.4(a) (providing this sentencing range for Grade C supervised
release violations and a criminal history category of I). Therefore, Jackson’s 60-month sentence was
above the Chapter 7 Guidelines range but did not exceed the statutory maximum. Although Jackson
objected to the district court sentencing him outside of the Guidelines range, Jackson does not argue
on appeal that the district court abused its discretion in sentencing him above the Chapter 7
Guidelines range; therefore, this argument is abandoned. See United States v. Silva, 443 F.3d 795,
798 (11th Cir. 2006) (explaining that we review the district court’s decision to exceed the advisory
Chapter 7 Guidelines range for abuse of discretion); United States v. Ford, 270 F.3d 1346, 1347
(11th Cir. 2001) (noting the “well established rule . . . that issues and contentions not timely raised
in the briefs are deemed abandoned”). We consider only Jackson’s challenge to the reasonableness
of his sentence.

                                                  3
3583(e)(3). Although Jackson’s sentence exceeded significantly the advisory

sentencing range set out in the Chapter 7 policy statements, see U.S.S.G. §

7B1.4(a), the district court was not required to sentence Jackson within that range.

See United States v. Brown, 224 F.3d 1237, 1242 (11th Cir. 2000) (explaining that

a district court must consider, but is not bound by, the policy statements of

Chapter 7 of the Sentencing Guidelines in imposing sentence upon revocation of

supervised release). Even before the Supreme Court’s decision in Booker, when

application of the sentencing ranges provided by the Guidelines was considered to

be mandatory, the Chapter 7 policy statements on revocation of supervised release

were non-binding recommendations. See United States v. Hofierka, 83 F.3d 357,

361 (11th Cir. 1996) (“[T]he Chapter 7 sentencing range is a mere policy

statement and not a guideline (in the sense of binding courts) . . . .”). Sentencing

courts were -- and are -- required to consider these policy statements; but they are

not bound to follow them. See id.

      In addition, after Jackson admitted in 2003 to violating the terms of his

supervised release -- including by testing positive for marijuana use and failing to

follow his probation officer’s instructions -- the district court gave Jackson

another opportunity to comply with the terms of his supervised release, which

Jackson failed to do. During Jackson’s revocation hearings, the district court

                                          4
heard Jackson’s arguments about his educational background and work history. In

sentencing Jackson, the district court explained that it considered the Chapter 7

policy statements and determined that Jackson’s advisory Guidelines range was

inadequate. The district court also noted Jackson’s ongoing substance abuse. The

district court was not required to state on the record that it explicitly considered

each of the section 3553(a) factors. United States v. Scott, 426 F.3d 1324, 1329

(11th Cir. 2005) (explaining that “nothing in Booker or elsewhere requires the

district court to state on the record that it has explicitly considered each of the

section 3553(a) factors or to discuss each of the section 3553(a) factors”).

Nothing in the record convinces us the sentence was unreasonable.3

       AFFIRMED.




   3
    To the extent that Jackson argues that his sentence is unreasonable because the government’s
agreement with his 60-month sentence conflicts with the government’s earlier decision -- as part of
Jackson’s sentencing for his underlying offense -- to file a motion for downward departure based on
Jackson’s substantial assistance, we reject this claim as without merit.

                                                5